MEMORANDUM *
Traylor Bros., Inc., appeals the district court’s order which denied it a preliminary injunction and granted one to El Dorado Irrigation District. In effect, Traylor claims that the district court should have prevented El Dorado from terminating Traylor’s right to proceed under the contract, including its alleged right to seek an opinion from the Dispute Resolution Board, which was created under the contract and existed until a valid termination took place. We affirm.
We subject a district court’s order regarding preliminary injunctive relief to only limited review. Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir.1999). Our review of an order regarding a preliminary injunction “is much more limited than review of an order involving a permanent injunction, where all conclusions of law are freely reviewable.” Id. A decision regarding a preliminary injunction is reviewed for abuse of discretion, which occurs only if the district court based its decision on either an erroneous legal standard or clearly erroneous factual findings. Id.
We have reviewed the record, and cannot say that the district court abused its discretion when it entered its order dated November '2, 2004 (filed November 3, 2004), which denied the preliminary injunction requested by Traylor and granted one requested by El Dorado. Martin v. Int’l Olympic Comm., 740 F.2d 670, 674-75 (9th Cir.1984). We therefore affirm the district court’s order. Our disposition will affect the rights of the parties only until the district court renders final judgment. Sports Form, Inc. v. United Press International, 686 F.2d 750, 752 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.